Title: To Thomas Jefferson from Peter Pindar’s Cousin Pindar, 23 September 1805
From: Pindar, Peter Pindar’s Cousin
To: Jefferson, Thomas


                  
                     Sir, 
                     Greenville M.d. Sept. 23d. 1805.
                  
                  I have not the vanity to think the enclosed trifle can afford you great pleasure—or the diffidence of my own powers to suppose it incapable of affording you any:—I think you would peruse with some interest any thing which resembled a production of genius coming from this uncultured and sequestered quarter, though even inferior in merit, if such could be, to my poor tale. But as mine is more than poetically a tale of truth, and its principal personage being one over whose official Conduct it is part of your extensive duty to keep a scrutinizing eye, it was thought proper, though with no design of injuring any human Creature, that you should see the bantling “Rab & Jane.”
                  That you may long continue as heretofore, successfully to direct the destinies of our happy and grateful Country, & in the full enjoyment of that fame and happiness which you so eminently merit—Is sir, the prayer of one who is politically and poetically
                  Your friend and Sincere admirer
                  
                     The Author.
                  
               